Citation Nr: 1500693	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-35 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left lower extremity (LLE). 

2. Entitlement to service connection for cellulitis of the LLE. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO denied a claim of service connection for peripheral neuropathy and cellulitis of the LLE. 

The issues have been separated on the title page since they are two distinct disabilities. 

This claim was remanded in June 2012 and April 2014. 


FINDINGS OF FACT

1. The Veteran does not have peripheral neuropathy of the LLE. 

2. Cellulitis of the LLE did not originate in service and is not otherwise related to the Veteran's active service or any service-connected disability. 



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

2. The criteria for an award of service connection for cellulitis have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

In January 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014). Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment, private and VA records have been associated with the claims file.  The Veteran received VA examinations in July 2010 and February 2012 for his claims and an adequate opinion was rendered in May 2014.  For reasons explained further below, the Board finds the May 2014 VA opinion is fully adequate, wholly articulate and takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds the duties to notify and assist have been met. 

Service Connection

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) but does not include peripheral neuropathy or cellulitis. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  This avenue of entitlement does not apply. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2014).  The enumerated diseases include early-onset peripheral neuropathy, but the regulation also states they must be manifested within a year of the last exposure to an herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(ii) (2014). 

Existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id. 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007). 

Here, the Veteran is not competent to state when he had diabetes mellitus, or whether he has peripheral neuropathy or cellulitus; such disabilities are more complicated than an easily observable broken leg and require evaluation by a medical expert. Jandreau, 492 F. 3d at 1377, Footnote 4.  While the Veteran would be fully competent to describe the symptoms of these disabilities, he has generally not done so; he would be competent to report what he actually observed or experienced.  38 C.F.R. § 3.159(a)(2). 

Evidence

The Veteran does not allege service connection on a direct basis and the evidence, to include service treatment records, does not support direct service connection in any case.  In other words, there is no evidence of the claimed disorders in service.

A September 1965 report of medical examination (RME) at induction showed that a clinical evaluation of the skin was normal.  At separation in October 1967, the RME also showed a clinical evaluation of the skin was normal.  The RMH showed the Veteran denied skin diseases. 

The Veteran filed claims of service connection for diabetes mellitus (starting in 2004), peripheral neuropathy (starting 2009), and cellulitis (starting 2007) in January 2010.  The RO called to clarify the same month that he was claiming peripheral neuropathy for LLE only.  In his August 2010 appeal, the Veteran asserted that while cellulitis did not appear until 2002, but it was a symptom of poor circulation which is caused by diabetes mellitus (already accepted as a service-related illness).  Prior to getting cellulitis, he did not know he was a diabetic as he did not regularly go to the doctor.  He was still getting blisters on his left foot and leg due to poor circulation and believed this was due to poor circulation and high blood sugar. 

The October 2011 informal hearing presentation (IHP) showed that the Veteran believed he had diabetes mellitus at the onset of cellulitis in 2000, but simply was not diagnosed with it until 2006.  The IHP asserted the Veteran's treating physicians indicated there was a relationship between LLE cellulitis and peripheral neuropathy. 

Post-service records show that on July 23, 2002, a private record showed the Veteran complained of "an insect bite or something" for the past two days.  He was taking no medications at this time.  He had body aches and a fever, along with LLE pain, edema, redness; it was a rash with papules.  The diagnosis was cellulitis of the left leg.  A letter written a few days later from Dr. J.M. letter to Dr. C.S. stated that the Veteran had a rather sudden onset of swelling, redness, tenderness along with chills and fever a few days ago. He did better after antibiotics.  "This probably started from either a scratch or inset (sic) bite reaction leading to cellulitis."  There was no necrotizing fasciitis and he was able to walk well.  He refused hospital care. Dr. J.M. requested Dr. C.S. provide follow up care.  An August 2002 record showed that the cellulitis was looking better. 

In May 2003, the Veteran reported to his doctor that since the day before, the Veteran's left leg was warm, red, and swollen.  The diagnosis was cellulitis of the LLE. In August 2003, a private record showed a diagnosis of cellulitis again. 

In November 2006, a private lab report note stated that the Veteran's diabetes mellitus was not well-controlled.  The review of symptoms showed no numbness or tingling, but a record from the same month noted previous cellulitis in the LLE with swelling since.  In July 2008, physical examination showed trace pretibial edema of extremities.  In August 2009, extremities were shown to be normal.  In December 2009, a VA primary care record showed that the Veteran presented to establish care.  He reported being diagnosed with diabetes mellitus about four years ago, and it was relatively well-controlled. Extremities were normal. 

A June 2010 VA telecare record showed that the Veteran's wife called because he had a blister on top of his feet and LLE.  He requested Keflex.  The medicine was called in and he was to let VA know if the blister did not get better.  In November, he visited VA primary care and reported a skin rash described as "blisters on left foot," noted to be worse during summer time.  The clinician told him that it looked like dyshidrotic keratosis (a form of eczema) and the only way to help it was to observe whether some food items made it worse.  The Veteran thought it might be affected by tomatoes, which he ate a lot of during the summer. 

In January 2011, it was noted at a VA examination for erectile dysfunction that his diabetes mellitus was well-controlled. In October 2012, a VA primary care record showed that his extremities showed no edema and were normal.  In May 2013, the Veteran's neurological and musculoskeletal condition was evaluated prior to his colonoscopy and was within normal limits.  In October 2013, a VA primary care record noted a skin rash on his heels; he said this had been ongoing and he used an over-the-counter ointment which helped it. It was non-pruritic.  The extremities showed no edema and good pulses. Also in October 2013, a VA nursing note showed the zoster vaccine was administered. Records preceding the note detailed how the Veteran wanted to be vaccinated. 

In February 2010, the Veteran was given another VA examination. Records were reviewed.  The Veteran gave a history of well-controlled diabetes mellitus, initially diagnosed in 2006, for which he takes medication and has dietary restriction. He denied numbness or tingling and reported cellulitis of the left leg was diagnosed in 2002.  He had this 3 to 4 times since then, with almost continuous blistering of his left sole.  He reported he had poor circulation of the extremities but it was unclear how this symptom was determined.  Private medical records reviewed showed no prior history of peripheral neuropathy. 

Examination of the LLE revealed pretibial swelling bilaterally.  Scars were noted over the left lateral leg which the Veteran related to his cellulitis.  The patient also had blisters on his left sole which he punctured with a sterile needle on a frequent basis and treated with triple antibiotic cream.  There was mild flattening of the upper foot bilaterally.  He also had varicose veins bilaterally with reasonable hair over the feet bilaterally with good pulses and sweating.  Neuromuscular examination testing (DTRs, motor, etc.) was totally normal except for sensory testing of the LLE; the medial and lateral foreleg sensation was impaired as well as the sole. 

Electrodiagnostic studies were deferred because the Veteran had an elevated blood pressure and pulse (he refused emergency treatment for this; he had other appointments). 

The examiner stated that it was less likely than not that the Veteran's symptoms of decreased sensation were limited to left foot and foreleg are due to his service connected diabetes mellitus because the symptoms were entirely limited to the LLE which had continuing blistering with several bouts of cellulitis beginning four years prior to his diagnosis of diabetes.  There were no signs of neuropathy in the right leg or pain in either.  An addendum noted that the LLE lesions resembled late herpes zoster lesions, with a combination of tiny pustules and translucent lesions but were not painful to touch.  They were limited to the instep. 

As the 2010 VA examination did not specifically address secondary aggravation, the Veteran was given a new examination. This report notes recurrent cellulitis and decreased sensation in the lower leg.  The 2010 opinion was excerpted. The opinion was that the examiner couldn't resolve or give a diagnosis for this issue without resorting to mere speculation because the cellulitis was evident long before a diagnosis of diabetes mellitus.  He had no active cellulitis or lesions at the time of this examination.  He had coloration of the anterior calf region caused by his past cellulitis.  The examiner also provided a negative opinion regarding cellulitis, but no substantive rationale was provided. 

A new opinion was sought in May 2014.  The records were reviewed. Regarding direct service connection, the examiner stated that peripheral neuropathy and cellulitis was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the condition began prior to the diagnosis of diabetes. 

Regarding secondary service connection, the examiner stated the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition. The rationale was that the Veteran had well-controlled diabetes initially diagnosed in 2006, for which he takes oral meds and has dietary restrictions.  He did not have diabetic peripheral neuropathy, diabetic nephropathy, or diabetic retinopathy. 

Although he did have cellulitis of the left leg, this was diagnosed in 2002, prior to his diagnosis of diabetes mellitus, and he has had this several times since then, and had pretty continuous blistering of his left sole. He reported poor circulation in his extremities, but it was not clear how this finding was made.  At February 2010 VA examination, the Veteran had decreased sensation confined to the left lower extremity.  The symptoms are entirely limited to the LLE which has had continuing blistering with several bouts of cellulitis beginning 4 years prior to his diagnosis of diabetes.  There were no signs of neuropathy in the right leg, or pain in either leg. Clinically speaking, the LLE lesions resembled late herpes zoster lesions, with a combination of tiny pustules and translucent lesions but were not painful to touch.  They were limited to the instep. In October 2013, he was given a vaccine as prophylaxis for recurrent herpes zoster. 

Peripheral Neuropathy

The Board finds the Veteran does not have current peripheral neuropathy.  The Veteran has not described symptoms of peripheral neuropathy and has specifically denied such symptoms on occasion (see, for example, February 2010 VA examination report and May 2013 VA colonoscopy pre-operation record).  Contrary to the assertion of the October 2011 IHP, the Board does not find a clinical diagnosis of peripheral neuropathy in the record.  As the April 2014 opinion explained, the Veteran did not have diabetic peripheral neuropathy.  See Brammer, 3 Vet. App. at 225.  As a result, the first element in Shedden is not satisfied, the one year presumption does not apply, and the claim must be denied.  381 F.3d at 1167. 

Cellulitis

The Board also finds that service connection for cellulitis is not warranted.  In coming to this conclusion, the Board relies on the April 2014 opinion which states that the current cellulitis and/or herpes zoster lesions are not related to the currently service-connected diabetes mellitus.  To support the opinion, the examiner correctly refers to the records showing that the diagnosed cellulitis or condition of the LLE began in 2002.  As explained above, the private physicians related this problem initially to a bug bite or a scratch, not to any suspected diabetes.  This evidence contradicts the October 2011 IHP which states that private physicians related cellulitis to diabetes mellitus.  A longitudinal review of the records in the file do not show symptoms, diagnoses or complaints related to diabetes mellitus until 2006, which is consistent with the Veteran's initial VA record from 2009 which shows he stated diabetes mellitus began about four years prior. 

The Board finds the examiner fully supported and explained the opinion, which also noted that that the diabetes mellitus was well-controlled and, as a result, there was no showing of a relationship, to include aggravation.  The opinion is bolstered by the records showing the initial diagnosis of cellulitis of the LLE in 2002 and the records showing the diabetes mellitus has been fairly well-controlled over time (see, for example, December 2009 VA record and January 2011 VA examination report for erectile dysfunction).  The Board finds the 2014 VA opinion to be the most probative evidence in the file because it shows the file was reviewed, the relevant information was considered and the proffered opinion was supported by correct evidence in the file. 

The Board finds the evidence does not show a nexus between the current cellulitis and/or herpes of the LLE and service.  An essential element of the claim is missing. Shedden, 381 F.3d at 1167.  The weight of the evidence is against the claim. 

For both claims, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 


ORDER

Service connection for peripheral neuropathy of the LLE is denied. 

Service connection for cellulitis of the LLE is denied. 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


